DLD-239                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4221
                                       ___________

                              DAVID MORRIS BARREN,
                                               Appellant
                                       v.

     PENNSYLVANIA STATE POLICE; TROOPER WESLEY BERKEBILE;
   TROOPER SERGEANT ANTHONY DELUCA; TROOPER MIKE SCHMIDT;
TROOPER JOHN A. LITCHKO; MICHAEL J. VOLK; TROOPER STUART FROME;
OFFICE OF ATTORNEY GENERAL, Asset Forfeiture and Money Laundering Section;
  ATTORNEY GENERAL PENNSYLVANIA; DEPUTY A.G. JESSE D. PETTIT;
              DISTRICT ATTORNEY SOMERSET COUNTY
                ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 3-14-cv-00134)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 11, 2015
               FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: June 18, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       David Morris Barren is a federal prisoner proceeding pro se. In June 2014, Barren

commenced this civil rights action pursuant to 42 U.S.C. § 1983 in the United States

District Court for the Western District of Pennsylvania. Barren claimed that his

constitutional rights had been violated during a February 2003 traffic stop that led to an

unlawful arrest, search, seizure, and ultimate forfeiture of property recovered in the

traffic stop. Barren claimed that his constitutional rights had also been violated during

the recent state-court proceedings that he initiated to retrieve the forfeited property. 1

Barren alleged violations of the Fourth, Fifth, Sixth, and Fourteenth Amendments, and

named as defendants: the Pennsylvania State Police; Trooper Wesley Berkebile; Trooper

Sergeant Anthony Deluca; Trooper Mike Schmidt; Trooper John A. Litchko; Trooper

Stuart Frome; Trooper Michael J. Volk; Office of Attorney General, Asset Forfeiture and

Money Laundering Section; former Attorney General Gerald J. Pappert; former Deputy

Attorney General Jesse D. Petit; and District Attorney Lisa Lazarri-Strasier. By way of

relief, Barren requested: an “injunction” against the Court of Common Pleas’ 2004

forfeiture order; an order declaring that the defendants acted in violation of the United

States Constitution; and $500,000.00 in damages.




1
  Barren explained that, in December 2011, he filed a motion for return of property in the
Court of Common Pleas because he was unaware of the 2004 forfeiture judgment. As of
the date of this Opinion, that matter appears to be presently before the Pennsylvania
Supreme Court on Barron’s petition for allowance of appeal. See In re Barren, No. CP-
56-MD-0000008-2012.

                                               2
       A magistrate judge reviewed the complaint pursuant to 28 U.S.C. § 1915(e)(2),

and recommended that it be dismissed before service because: (1) Barren’s claims

concerning the allegedly unlawful 2003 arrest, search, and seizure, as well as the

allegedly unlawful 2004 forfeiture proceedings, were time-barred under 42 U.S.C.

§ 1983, see Fitzgerald v. Larsen, 769 F.2d 160, 162 (3d Cir. 1985) (explaining that

Pennsylvania’s two-year limitation period for personal injury actions governs all § 1983

actions brought in Pennsylvania);2 (2) the Rooker-Feldman doctrine precluded the

District Court from reviewing the state-court forfeiture judgment, see Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 291-92 (2005) (explaining that the Rooker-

Feldman doctrine precludes lower federal courts from exercising appellate jurisdiction

over final state-court judgments because such appellate jurisdiction rests solely with the

United States Supreme Court); and (3) defendants Deputy Attorney General Petit and

D.A. Lazzari-Straisser are entitled to prosecutorial immunity for their roles in the

forfeiture and return-of-property proceedings, see Yarris v. Cnty. of Del., 465 F.3d 129,

135 (3d Cir. 2006) (“[A]cts undertaken by a prosecutor in preparing for the initiation of

judicial proceedings or for trial, and which occur in the course of his role as an advocate

for the State, are entitled to the protections of absolute immunity.”) (quotation and


2
  Although the running of a statute of limitations is an affirmative defense, see Fed. R.
Civ. P. 8(c), a court may dismiss a claim sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii)
if it is obvious from the face of the complaint that the claim is barred by the applicable
statute of limitations and no development of the record is necessary. See Jones v. Bock,
549 U.S. 199, 215 (2007).

                                             3
citation omitted). Upon review, the District Court overruled Barren’s objections, adopted

the magistrate judge’s Report and Recommendation, and dismissed the complaint for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). This appeal followed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because we

granted Barren leave to proceed in forma pauperis, we must screen this appeal pursuant

to 28 U.S.C. § 1915(e)(2)(B) to determine whether it should be dismissed as frivolous.

An appeal is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). Our review confirms that, for the reasons stated

by the District Court and magistrate judge, there is no arguable legal basis to challenge

the District Court’s decision.3

       Accordingly, we will dismiss this appeal as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). Because we are able to determine that dismissal is appropriate based on

the allegations in the complaint and the relevant state-court docket reports, see S. Cross

Overseas Agencies, Inc. v. Wah Kwong Shipping Grp., Ltd., 181 F.3d 410, 427 (3d Cir.

1999), Barren’s motion to expand the record is denied as unnecessary.




3
  Generally, a district court should provide a plaintiff an opportunity to amend his
complaint before dismissing it for failure to state a claim. We note, however, that we do
not see how Barren could have amended his complaint to overcome the statute-of-
limitations and Rooker-Feldman obstacles discussed above. Therefore, any amendment
would have been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d
Cir. 2002).
                                             4